Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 1 of 12 PageID: 1




Yongmoon Kim
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Telephone: (201) 273-7117
Facsimile: (201) 273-7117
Email: ykim@kimlf.com

Scott C. Borison (pro hac vice application to be filed)
BORISON FIRM, LLC
1400 S. Charles Street
Baltimore, Maryland 21230
Tel. (301) 620-1016
Fax (301) 620-1018
Email: scott@borisonfirm.com

Attorneys for Plaintiff and the Proposed Class


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                    Civil Action No.
 SERGIO D. FIORARANCIO, on behalf of
 himself and all others similarly situated,         CLASS ACTION COMPLAINT FOR
                                                    DAMAGES AND INJUNCTIVE RELIEF
                    Plaintiff,                      PURSUANT TO 47 U.S.C. § 227 ET SEQ.
                                                    (TELEPHONE CONSUMER
        v.                                          PROTECTION ACT)
 CAPITAL ONE BANK (USA), N.A.,                      CLASS ACTION
                    Defendant.                      DEMAND FOR JURY TRIAL


       Plaintiff Sergio D. Fiorarancio (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of counsel,

and on information and belief, as follows:

                                     NATURE OF ACTION
               1.      Plaintiff brings this action for statutory damages and equitable remedies

resulting from the illegal actions of Capital One Bank (USA), N.A. (hereafter “Capital One”) in

contacting Plaintiff and Class Members on their cellular telephones without their prior express


                                             Page 1 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 2 of 12 PageID: 2




consent within the meaning of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,

and the Federal Communication Commission rules promulgated thereunder, 47 C.F.R. § 64.1200

(hereinafter referred to as the “TCPA”). Capital One has violated the TCPA by contacting

Plaintiff and Class members on their cellular telephones by using “an artificial or prerecorded

voice” as described in 47 U.S.C. § 227(b)(1)(A), without their prior express consent, or after they

revoked consent, within the meaning of the TCPA. Plaintiff brings this action for injunctive

relief and statutory damages resulting from Capital One’s illegal actions.

                2.      On behalf of the class, Plaintiff seeks an injunction requiring Capital One

to cease all unauthorized automated telephone calls, and an award of statutory damages to the

members of the class, together with costs and reasonable attorneys’ fees.

                                  JURISDICTION AND VENUE
                3.      This Court also has federal question jurisdiction pursuant to 28 U.S.C. §

1331.

                4.      This Court has personal jurisdiction over Capital One because a

substantial part of the events concerning the unauthorized robocalls at issue occurred in this

District, establishing minimum contacts showing Capital One has purposefully availed itself of

the resources and protection of the State of New Jersey.

                5.      Venue is proper in this Court because Capital One is deemed to reside in
any judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

                6.      At all relevant times including when Plaintiff received unlawful pre-

recorded calls as described below, Plaintiff resided in Bergen County.

                                              PARTIES
                7.      Plaintiff Sergio D. Fiorarancio is and at all times mentioned herein was, an

individual citizen of the State of New Jersey.




                                             Page 2 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 3 of 12 PageID: 3




               8.      Defendant Capital One Bank (USA), N.A., has its headquarters and

principal place of business in Glen Allen, Virginia.

               THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                            (TCPA), 47 U.S.C. § 227

The TCPA’s Restrictions on Calls to Cellular Telephones
               9.      In 1991, Congress enacted the TCPA,1 in response to a growing number of

consumer complaints regarding certain telephone practices.

               10.     The TCPA regulates, among other things, the use of automated telephone

equipment, or “autodialers.” Specifically, the plain language of section 227(b)(1)(A)(iii)

prohibits the use of autodialers to make any call to a wireless number in the absence of an

emergency or the prior express consent of the called party.2 Included within the definition of

“autodialed calls” are those utilizing a pre-recorded message, either played directly to the

recipient or sent to the recipient’s voicemail.

               11.     According to findings by the FCC, the agency Congress vested with

authority to issue regulations implementing the TCPA, such calls are prohibited because, as

Congress found, automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient. The FCC also

recognized that wireless customers are charged for incoming calls whether they pay in advance

or after the minutes are used.3

               12.     The FCC also recognized that wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used. 4



1
  Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of
1934, 47 U.S.C. § 201 et seq.
2
  47 U.S.C. § 227(b)(1)(A)(iii).
3
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, (“2003
Declaratory Ruling”), CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
4
  2008 FCC Declaratory Ruling, 18 FCC Rcd at 14115 (¶ 165).

                                            Page 3 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 4 of 12 PageID: 4




                 13.    On January 4, 2008, the FCC released a Declaratory Ruling wherein it

confirmed that autodialed and prerecorded message calls to a wireless number are permitted only

if the calls are made with the “prior express consent” of the called party.5

                 14.    Moreover, prior express consent may be revoked.6

                 15.    With regard to calls or texts made for telemarketing purposes, the Federal

Communication Commission has instructed that sellers may not avoid liability by outsourcing

telemarketing:
                 [A]llowing the seller to avoid potential liability by outsourcing its
                 telemarketing activities to unsupervised third parties would leave
                 consumers in many cases without an effective remedy for
                 telemarketing intrusions. This would particularly be so if the
                 telemarketers were judgment proof, unidentifiable, or located
                 outside the United States, as is often the case. Even where third-
                 party telemarketers are identifiable, solvent, and amenable to
                 judgment limiting liability to the telemarketer that physically places
                 the call would make enforcement in many cases substantially more
                 expensive and less efficient, since consumers (or law enforcement
                 agencies) would be required to sue each marketer separately in order
                 to obtain effective relief. As the FTC noted, because “[s]ellers may
                 have thousands of ‘independent’ marketers, suing one or a few of
                 them is unlikely to make a substantive difference for consumer
                 privacy.”
May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

                 16.    In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

                 17.    The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re



5
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act
of 1991 (“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43
Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).
6
  Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 270 (3d Cir. 2013).


                                             Page 4 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 5 of 12 PageID: 5




Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and

Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

               18.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of . . . section 227(b) . . .

that are committed by third-party telemarketers.”7

               19.     More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the telemarketer,

a seller is liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority”

to make the calls. 28 FCC Rcd at 6586 (¶ 34).


                                   FACTUAL ALLEGATIONS

               20.     Plaintiff is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).

               21.     Plaintiff had a credit card with Capital One.

               22.     However, due to unforeseen financial hardship, sometime in or around

July 2017, Plaintiff defaulted on his Capital One credit card and began to receive collection calls

from Capital One.
               23.     Due to the voluminous collection calls, on August 15, 2017, Plaintiff

wrote to Capital One, revoking any consent previously given and asking Capital One to stop

calling him on his cellular phone. This revocation letter was delivered on August 18, 2017.

               24.     Between August 19, 2017 through October 9, 2017, Plaintiff received

numerous calls from Capital One. Capital One left many pre-recoded voicemail messages.




7
 In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
TCPA Rules, CG Docket No. 11-50, Declaratory Ruling, 28 FCC Rcd 6574, 6574 (¶ 1) (May 9,
2013) (“May 2013 FCC Ruling”).


                                             Page 5 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 6 of 12 PageID: 6




               25.     On October 11, 2017, Plaintiff wrote to Capital One again because the

collection calls did not stop—asking Capital One to stop calling him on his cellular phone and

revoking any previous consent. This revocation letter was delivered to Capital One on October

14, 2017.

               26.     On October 15, 2017, Plaintiff received another pre-recorded voicemail

message from Capital One.

               27.     Capital One is, and at all times mentioned herein was, a “person”, as

defined by 47 U.S.C. § 153(39).

               28.     Pursuant to FCC Rulings and relevant case law, Capital One is directly

liable for the TCPA violations of any debt collectors when such third parties make debt

collection calls on behalf of Capital One.

               29.     Likewise, insofar as Capital One or its affiliates engaged in telemarketing

without first obtaining prior express consent from the recipients of the telemarketing, Capital

One has violated the TCPA.

               30.     The telephone number on which Plaintiff was contacted on behalf of

Capital One was assigned to a cellular telephone service as specified in 47 U.S.C. §

227(b)(1)(A)(iii).

               31.     Plaintiff revoked his “prior express consent” allowing Capital One or its

debt collectors to place telephone calls to Plaintiff’s cellular phone.

               32.     Telephone calls made to Plaintiff’s cellular phone on behalf of Capital

One were not “for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).

               33.     Telephone calls to Plaintiff’s cellular phone on behalf of Capital One

utilizing an “artificial or prerecorded voice” for non-emergency purposes and especially after

Plaintiff revoked his prior express consent violated 47 U.S.C. § 227(b)(1)(A).

               34.     Capital One is, or should have been, aware that it or the automated calling

operation was making calls in violation of the TCPA. Capital One had the ability to prevent




                                             Page 6 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 7 of 12 PageID: 7




unauthorized calls in violation of the TCPA from being placed by automated calling operations

conducted by itself or by its vendors or marketing partners.

               35.     Under the TCPA and pursuant to the FCC’s January 2008 Declaratory

Ruling, the burden is on Capital One to demonstrate it had prior express consent within the

meaning of the statute.8

                               CLASS ACTION ALLEGATIONS
               36.     Plaintiff brings this action on behalf of himself and all other persons

similarly situated (hereinafter referred to collectively as “the Class”).

               37.     Plaintiff proposes the following Class, subject to amendment as

appropriate:


               (1) The Prerecorded Message Class: All persons in the United
               States and its Territories who, within four years prior to the
               commencement of this litigation until the class is certified, received
               one or more calls on their cellular telephone from or on behalf of
               Capital One, utilizing an artificial or pre-recorded message, for
               whom Capital One cannot demonstrate that it had written, prior
               express consent for such calls and/or where the called person had
               previously revoked consent.

Collectively, these persons will be referred to as “Class members.” Plaintiff represents, and is a

member of, the Class. Excluded from the Class are Capital One and any entities in which

Capital One has a controlling interest, Capital One’s agents and employees, any Judge to whom

this action is assigned and any member of such Judge’s staff and immediate family, and claims

for personal injury, wrongful death and/or emotional distress.

               38.     Plaintiff does not know the exact number of members in the Class, but

Plaintiff reasonably believes that Class members number at minimum in the thousands, since

automated calls with prerecorded messages were used.




                                            Page 7 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 8 of 12 PageID: 8




               39.        Plaintiff and all members of the Class have been harmed by the acts of

Capital One, because their privacy has been violated, they were subject to annoying and

harassing calls that constitute a nuisance, and in many cases, they were charged for incoming

calls.

               40.        This Class Action Complaint seeks injunctive relief and money damages.

               41.        The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim. The disposition of the claims in a class action

will provide substantial benefit to the parties and the Court in avoiding a multiplicity of identical

suits. The Class can be identified easily through records maintained by Capital One and/or its

vendors.

               42.        There are well defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact involving the class claims predominate over

questions which may affect individual Class members. Those common questions of law and fact

include, but are not limited to, the following:

                      a.    Whether non-emergency calls made to Plaintiff and
               Class members’ cellular telephones used a prerecorded voice;

                      b.    Whether such calls were made by or on behalf of
               Capital One;

                       c.     Whether Capital One can meet its burden of
               showing it obtained prior express consent (i.e., consent that is
               clearly and unmistakably stated) to make such calls;

                          d.     Whether Capital One’s conduct was knowing and/or
               willful;

                      e.      Whether Capital One’s is liable for damages, and
               the amount of such damages; and

                      f.     Whether Capital One should be enjoined from
               engaging in such conduct in the future.
               43.        As a person who received telephone calls using an artificial or prerecorded

voice, without his prior express consent within the meaning of the TCPA and Rules, Plaintiff

asserts claims that are typical of each Class member. Plaintiff will fairly and adequately



                                              Page 8 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 9 of 12 PageID: 9




represent and protect the interests of the Class, and has no interests which are antagonistic to any

member of the Class.

               44.       Plaintiff has retained counsel experienced in handling class action claims

involving violations of federal and state consumer protection statutes, including claims under the

TCPA.

               45.       Absent a class action, most members of the Class would find the cost of

litigating their claims to be prohibitive and would have no effective remedy. The class treatment

of common questions of law and fact is also superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants, and promotes

consistency and efficiency of adjudication.

               46.       Capital One has acted on grounds generally applicable to the Class,

thereby making final injunctive relief and corresponding declaratory relief with respect to the

Class as a whole appropriate. Moreover, on information and belief, Plaintiff alleges that the

TCPA violations complained of herein are substantially likely to continue in the future if an

injunction is not entered.

                                       CAUSES OF ACTION

                                           FIRST COUNT

         KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
            CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.
                     (On Behalf of the Prerecorded Message Class)

               47.       Plaintiff incorporates by reference the foregoing paragraphs of this

Complaint as if fully stated herein.

               48.       Capital One knowingly or willfully violated the TCPA by making calls to

the cellular telephones, using pre-recorded messages, to individuals for whom it did not have

prior express consent.




                                             Page 9 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 10 of 12 PageID: 10




               49.     As a result of Capital One knowing and/or willful violations of 47 U.S.C.

§ 227 et seq., Plaintiff and each member of the Class are entitled to treble damages of up to

$1,500.00 for each and every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

               50.     Plaintiff and all Class members are also entitled to and do seek injunctive

relief prohibiting such conduct violating the TCPA by Defendants in the future. Plaintiff and

Class members are also entitled to an award of attorneys’ fees and costs.

                                          SECOND COUNT

STATUTORY VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                       47 U.S.C. § 227 ET SEQ.
                  (On Behalf of the Prerecorded Message Class)

               51.     Plaintiff incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

               52.     Capital One violated the TCPA by making calls to the cellular telephones,

using pre-recorded messages, to individuals for whom it did not have prior express consent.

               53.     As a result of Capital One’s violations of 47 U.S.C. § 227 et seq., Plaintiff

and Class members are entitled to an award of $500.00 in statutory damages for each and every

call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

               54.     Plaintiff and Class members are also entitled to and do seek injunctive

relief prohibiting Capital One’s violation of the TCPA in the future.

               55.     Plaintiff and Class members are also entitled to an award of attorneys’ fees

and costs.


                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

members the following relief against Capital One:

       A.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court deems



                                           Page 10 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 11 of 12 PageID: 11




appropriate, finding that Plaintiff is a proper representative of the Class and Subclasses, and

appointing the lawyers and law firms representing Plaintiff as counsel for the Class and

Subclasses;

          B.   Injunctive relief prohibiting such violations of the TCPA by Capital One in the

future;

          C.   As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.

§ 227(b)(1), for himself and each Class member, treble damages, as provided by statute, of up to

$1,500.00 for each and every call that violated the TCPA;

          D.   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), for himself and

each Class member, $500.00 in statutory damages for each and every call that violated the

TCPA;

          E.   An award of attorneys’ fees and costs to counsel for Plaintiff and the Class;

          F.   Such other relief as the Court deems just and proper.



 Dated: August 19, 2021                   KIM LAW FIRM LLC

                                          s/Yongmoon Kim
                                          Yongmoon Kim
                                          Email: ykim@kimlf.com
                                          411 Hackensack Avenue, Suite 701
                                          Hackensack, New Jersey 07601
                                          Telephone: (201) 273-7117
                                          Facsimile: (201) 273-7117

                                          BORISON FIRM, LLC
                                          Scott C. Borison (pro hac vice application to be filed)
                                          1400 S. Charles Street
                                          Baltimore, Maryland 21230
                                          Tel. (301) 620-1016
                                          Fax (301) 620-1018
                                          scott@borisonfirm.com

                                          Attorneys for Plaintiff and the Proposed Class




                                           Page 11 of 12
Case 3:21-cv-15775-FLW-DEA Document 1 Filed 08/19/21 Page 12 of 12 PageID: 12




                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all counts so triable.


                                       CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I hereby certify to the best of my knowledge that the

matter in controversy is not the subject of any other action pending in any court or of any

pending arbitration or administrative proceeding.


                                      KIM LAW FIRM LLC

                                      s/Yongmoon Kim
                                      Yongmoon Kim
                                      Email: ykim@kimlf.com
                                      411 Hackensack Avenue, Suite 701
                                      Hackensack, New Jersey 07601
                                      Telephone: (201) 273-7117
                                      Facsimile: (201) 273-7117

                                      BORISON FIRM, LLC
                                      Scott C. Borison (pro hac vice application to be filed)
                                      1400 S. Charles Street
                                      Baltimore, Maryland 21230
                                      Tel. (301) 620-1016
                                      Fax (301) 620-1018
                                      Email: scott@borisonfirm.com

                                      Attorneys for Plaintiff and the Proposed Class
Dated: August 19, 2021




                                           Page 12 of 12
